Exhibit (10) (ah) MET-PRO CORPORATION NON-QUALIFIED DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (EffectiveMay 1, 2008) ARTICLE I BACKGROUND This Met-Pro Corporation Supplemental Executive Retirement Plan (the “Plan”) is hereby established effective May 1, 2008 by Met-Pro Corporation (the “Company”). The purpose of the Plan is to provide supplementary retirement benefits to senior executives of the Company and to others as determined by the Company’s Board of Directors.For purposes of the application of the Employee Retirement Income Security Act of 1974 (“ERISA”), the Plan shall be unfunded and shall be maintained primarily for the purpose of providing deferred compensation for a select group of management or/and highly compensated employees. ARTICLE II DEFINITIONS 2.01In this Plan, the following terms have the meanings indicated below: “Account” means the bookkeeping entries used to record Participant Elective Deferral Contributions, Company Contributions and any earnings credited to such contributions.To the extent it considers necessary or appropriate, the Company or its delegate shall maintain a separate subaccount for each type of contribution under the Plan or shall otherwise provide a means for determining that portion of an Account attributable to each type. “Affiliate” means an entity that would be considered to be a single employer with the Company under Code section 414(b) or (c). “Base Salary” means the base remuneration which is payable to an Eligible Individual by reason of services to the Company as in effect and determined on May 1 of the Plan Year.For purposes of Article V, Base Salary excludes all other incentive remuneration (including bonuses) that is or may become payable to an Eligible Individual during the Plan Year. “Beneficiary” means the person or persons designated by the Participant pursuant to Article VII and entitled to receive benefits in the event of the death of such
